Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/29/21 has been entered.
Claims 21-54 are pending and have been examined.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application (13/369601 and 11/141753) and in the later-filed application (14/175148) must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).

	Also, a continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application: a surgical stapler having an electroactive polymer dispenser, and is a robotically controlled surgical stapler.
This application incorrectly identifies the U.S. App. No. 14/175148 as a “continuation” of each of U.S. App. Nos. 13/369601 and 11/141753. 
The earlier priority date to which the current application is entitled is October, 03, 2006, i.e. priority date of CIP 11/538154.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/29/21 was filed after the mailing date of the Notice of Allowance on 09/15/21. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 21-54 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Williamson, IV:Warren P. et al. (5,415,334).
	Regarding claims 21, 29, 35, 41 and 49, Williamson discloses a surgical instrument, comprising: an end effector, comprising: an anvil (136; fig. 4); and a cartridge jaw (138) comprising a channel (Fig. 4); a staple cartridge (Fig. 5) replaceably seated in said channel, wherein said staple cartridge comprises: a proximal end: a distal end; a longitudinal slot (58) extending from said proximal end toward said distal end; 
	a first longitudinal row of staple cavities extending alongside said longitudinal slot; a second longitudinal row of staple cavities extending alongside said first longitudinal row of staple cavities; a third longitudinal row of staple cavities extending alongside said second longitudinal row of staple cavities (Fig. 5); 
	staples removably positioned in said staple cavities (as shown in fig. 3);
	a double staple driver (502; fig. 16) configured to support one said staple from said first longitudinal row of staple cavities and one said staple from said second longitudinal row of staple cavities; a single staple driver (500) configured to support one said staple from said third longitudinal row of staple cavities; and a sled (468A, 468B) movable from a proximal position to a distal position during a staple firing stroke, 
	Regarding claims 22-28, 30-34, 36-40, 42-48 and 50-54, Williamson discloses wherein said first distal end (468a) is proximal to said second distal end (468B); wherein said sled further comprises a central portion (86) movable through said longitudinal slot; wherein said staple cartridge further comprises: a fourth longitudinal row of staple cavities extending alongside said longitudinal slot, wherein said fourth longitudinal row of staple cavities extends along an opposite side of said longitudinal slot than said first longitudinal row of staple cavities; and a fifth longitudinal row of staple cavities extending alongside said fourth longitudinal row (Fig. 5); wherein said staple cartridge further comprises a second double staple driver configured to support one said staple from said fourth longitudinal row of staple cavities and one said staple from said fifth longitudinal row of staple cavities, and wherein said sled further comprises a third camming surface configured to drive said second double driver toward said anvil during said staple firing stroke; wherein said sled further comprises a central portion connecting said first camming surface and said third camming surface (Fig. 6); wherein 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE LOPEZ whose telephone number is (571)272-4464. The examiner can normally be reached Monday thru Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270 - 1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

/MICHELLE LOPEZ/           Primary Examiner, Art Unit 3731